Citation Nr: 1340130	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  12-30 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for a sacral stress fracture.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from May to December of 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans (Gretna), Louisiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected sacral stress fracture was last assessed for VA purposes in April 2008, at which time the Veteran was eight months pregnant.  The Veteran's attorney asserts that due to the length of time since this VA examination, coupled with the Veteran's advanced pregnancy at the time of the examination, a new VA examination assessing the current severity of her service-connected disability is warranted.  Indeed, the 2008 VA examiner recommended that the Veteran be reexamined after her pregnancy.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of her service-connected sacral stress fracture.  The claims folder should be reviewed by the examiner.  All indicated tests and studies must be performed, including repetitions of relevant range of motion testing.

The examiner should include the Veteran's reported sacral stress fracture symptoms in the examination report.  The examiner should state whether the sacral stress fracture causes limitation of hip and/or back motion.  If any limitation of hip and/or back motion is not due to the sacral stress fracture, the examiner should state the etiology of the limitation of hip and/or back motion.  

The examiner should characterize the Veteran's symptoms of functional impairment, including her reports of symptomatology during flare-ups, and evidence of functional loss due to pain, weakness, excess fatigability, or incoordination of motion.

The examiner should state the effect of the Veteran's sacral stress fracture on her employability.

2.  Then, readjudicate the claim on appeal.  If the full benefit sought remains denied, the Veteran and her attorney should be issued a supplemental statement of the case that addresses actions taken since the issuance of the last supplemental statement of the case, and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


